DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I, claims 1, 4-13, 22 and 28 in the reply filed on 09/02/2020 is acknowledged.

Claims 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2020.

Response to Arguments
Applicant’s arguments, see Pre-Appeal Request for Review, filed 08/27/2021, with respect to the rejection(s) of claims 1, 12, and 22 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,570,450) in view of Furutake (US 2017/0064175) have been fully considered and are persuasive.  A conference has been held. The rejection has been withdrawn.  A new non-final office action has been made as follows.

In the Remark filed on 07/09/2021, on pages 6-7, Applicant argues that pursuant to MPEP § 609, Applicant identified the publication years of each of the unconsidered references and those publication years are clearly prior to the earliest priority date of the present application. As such, the particular 
In response, the examiner respectfully disagrees.
The Non-Patent Literature Documents 1 and 2, as listed in Information Disclosure Statement filed on 05/30/2019, are identified by publication date (year 2012 for Non-Patent Literature Document 1, and year 2015 for Non-Patent Literature Document 2). However, the submitted copy of the Non- Patent Literature Document 1 does not have the year 2012 printed on Information Disclosure Statement form PTO/SB/08a, and the submitted copy of the Non-Patent Literature Document 2 does not have the year 2015 printed on Information Disclosure Statement form PTO/SB/08a to prove the publication dates of each of the Non-Patent Literature Documents 1 and 2, as listed in Information Disclosure Statement. Therefore, the Non-Patent Literature Documents 1 and 2, as listed in Information Disclosure Statement filed on 05/30/2019, were not considered. MPEP § 609, 37 C.F.R. 1.98 (b) (5) states "Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication."

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13, 22, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 (line 7) recites limitation “a lens;” it is unclear that the limitation “a lens” as recited in claim 1 (line 7) is the same or different from limitation “a liquid lens” as recited in claim 1 (line 1).
Claims 4-13, 22, 28 are rejected as being dependent from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 22 are rejected under 35 U.S.C. 103 as being unpatentable over TSAI (US 2018/0011227) in view of Furutake (US 2017/0064175).
Regarding claim 1, TSAI discloses a liquid lens comprising:
a lens body (package means 113 of liquid lens module 11, figure 2, paragraphs [0020]-[0024]) comprising a first window, a second window, and a cavity disposed between the first window and the second window;
two immiscible transparent liquids (first liquid 1111 and second liquid 1112), figure 2, paragraphs [0020]-[0024])with each other and having different refractive indices such that an interface between the first liquid and the second liquid forms a lens (liquid lens module 11, figure 2, paragraphs [0020]-[0024]).
TSAI fails to disclose an optical filter integrated with at least one of the first window or the second window; wherein the optical filter is a bandpass filter, and in an operating wavelength range of 300 nm to 1300 nm, the optical filter comprises a lower cutoff wavelength of at most about 450 nm and an upper cutoff wavelength of at least about 600 nm.
However, Furutake discloses an optical filter integrated with at least one of the first window or the second window; wherein the optical filter is a bandpass filter, and in an operating wavelength range of 300 nm to 1300 nm, the optical filter comprises a lower cutoff wavelength of at most about 450 nm and an upper cutoff wavelength of at least about 600 nm (Furutake, figure 8, paragraph [0074]-[0075], discloses an infrared cut filter 24 is provided in image sensor 11, the infrared cut filter 24 having spectral 
characteristics which transmits light having the wavelength less than or equal to a predetermined upper cut off wavelength limit to cut off the infrared light, the imager receives only incident light having wavelength corresponding to the visible light (paragraph [0088]); Furutake also discloses the lower cutoff wavelength is within a wavelength region ranging from 400 nm to 500 nm, and the upper cutoff wavelength is within a wavelength region ranging from 650 nm to 750 nm, paragraphs [0087]-[0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in TSAI by the teaching of Furutake in order to allow the imager receives only incident light having wavelength corresponding to the visible light (paragraph [0088]).


Regarding claim 22, TSAI discloses an electronic device (focusing apparatus L, figure 2, see abstract, paragraph [0020]) comprising the liquid lens of claim 1.

Claims 4-11, 28 are rejected under 35 U.S.C. 103 as being unpatentable over TSAI (US 2018/0011227) in view of Furutake (US 2017/0064175) further in view of Hasegawa et al. (US 2014/0091419).
Regarding claim 4, TSAI and Furutake fail to disclose wherein the optical filter comprises a transmission of at least 80% in a transmission wavelength range of about 450 nm to about 580 nm.
However, Hasegawa et al. discloses wherein the optical filter comprises a transmission of at least 80% in a transmission wavelength range of about 450 nm to about 580 nm (figure 9, paragraphs [0016], [0038], [0327]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device TSAI and Furutake in by the teaching of Hasegawa et al. in order to obtain a good quality image in visible light region.

Regarding claim 5, TSAI and Furutake fail to disclose wherein the optical filter comprises a dielectric stack disposed on an outer surface of at least one of the first window or the second window and comprising alternating layers of a high refractive index material and a low refractive index material.
However, Hasegawa et al. discloses wherein the optical filter comprises a dielectric stack disposed on an outer surface of at least one of the first window or the second window and comprising 
index dielectric film and a high refractive index dielectric film are stacked alternately each other, first dielectric multilayer film 7, second dielectric multilayer film 8, figures 2(a)-2(b), paragraphs [0037], [0046], [0053], [0209], [0230]-[0231], [0243]-[0249]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device TSAI and Furutake in by the teaching of Hasegawa et al. in order to provide the lens with a selective wavelength shielding layer in which a function to control transmission and shielding of light in a specified wavelength region is revealed utilizing an interference of light by stacking a low refractive index dielectric film and a high refractive index dielectric film alternately each other (paragraph [0209]).

	Regarding claim 6, Hasegawa et al. discloses wherein the dielectric stack blocks light in a lower wavelength range below the lower cutoff wavelength (paragraph [0209]).

Regarding claim 7, Hasegawa et al. discloses wherein the dielectric stack comprises an anti-reflection filter (antireflection film 73, paragraphs [0279], [0291]).

Regarding claim 8, Hasegawa et al. discloses wherein:
the optical filter comprises a first dielectric stack disposed on the outer surface of the first window and a second dielectric stack disposed on the outer surface of the second window (Hasegawa et al. discloses the optical filter may be composed of a dielectric multilayered film in which a low refractive 

the first dielectric stack blocks light in a lower wavelength range below the lower cutoff wavelength (paragraph [0209]); and
the second dielectric stack is an anti-reflection filter (antireflection film 73, paragraphs [0279], [0291]).

Regarding claim 9, Hasegawa et al. discloses wherein the optical filter comprises an absorbing layer (absorbing layer 72, paragraphs [0291]-[0295]) that absorbs light in an absorption wavelength range above the upper cutoff wavelength.

Regarding claim 10, Hasegawa et al. discloses wherein the absorbing layer (absorbing layer 72, paragraphs [0291]-[0295]) is disposed on the outer surface of at least one of the first window or the second window.

Regarding claim 11, Hasegawa et al. discloses wherein at least one of the first window or the second window is formed from an absorbing material such that the at least one of the first window or the second window comprises the absorbing layer (absorbing layer 72, paragraphs [0291]-[0295]).

Regarding claim 28, Hasegawa et al. discloses wherein the optical filter comprises an absorbing layer (absorbing layer 72, paragraphs [0291]-[0295]) disposed between the second window and the anti-reflection filter.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over TSAI (US 2018/0011227) in view of Furutake (US 2017/0064175) further in view of Nishioka et al. (US 2002/0118464).
Regarding claim 13, TSAI and Furutake fail to disclose wherein the outer surface of the at least one of the first window or the second window is non-planar.
However, Nishioka et al. discloses wherein the outer surface of the at least one of the first window or the second window is non-planar (Nishioka et al. discloses the outer surface of transparent substrate 163 is a curve (i.e., non-planar), figures 1-2, paragraph [0271]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device TSAI and Furutake in by the teaching of Nishioka et al. in order to focus the incident light on a shorter focal distance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/30/2021